DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 4/20/2020 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005 and Kontani et al. US 2004/0025786.
Re claim 1, Asai teaches a plasma generating device (fig14), comprising: 
at least one first electrode connected to a high-frequency power supply (471, fig14, [141]); and 
at least one second electrode to be grounded (472, fig14, [141]);
a gas supplier (420, fig14, [120]) including a gas supply hole (421, fig14, [120]) that supplies a gas (source gas, [120]); and 
a buffer structure (424, fig14, [119]) configured to accommodate the first electrode (471, fig14, [141]), the second electrode (472, fig14, [141]), and the gas supplier (420 supply DCS and NH3, fig14, [94, 120]), and having a first wall surface (side wall next to 420, fig14).
Asai does not explicitly show wherein the first electrode and the second electrode are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode, and wherein the gas supply hole is opened to face the first wall surface of the buffer structure.
Rough teaches a first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the two electrode configuration with a central electrode grounded and two side electrode connected to high-frequency power supply as in Rough fig4 to achieve uniform plasma (Rough, col6 line 15-25).
the gas supply hole (103, fig13, [229]) is opened to face the first wall surface of the buffer structure (176, fig13, [229]) to prevent particles from being generated during the deposition process ([229]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai in view of Rough with the teaching of Kotani to adjust the gas supply hole to face the side wall of the buffer structure as in fig13 of Kontani. The motivation to do so is to prevent particles from being generated during the deposition process (Kotani, [229]).
Re claim 2, Asai modified above teaches the device of Claim 1, wherein a gas supply port (Asai, 425, fig14, [122]) that supplies a gas into a process chamber (Asai, 201, fig14, [116]) is provided on a second wall surface of the buffer structure (wall of 424 with front port 425, fig14).
Re claim 3, Asai modified above teaches the device of Claim 2, wherein the gas supply port (Asai, 425, fig14, [122]) is located between the first electrode and the second electrode (Asai fig14 with extra first electrode located between side wall and 472), and the second wall surface (wall of 424 with front port 425, fig14) of the buffer structure is formed to face a side surface of a substrate (Asai, 200, fig14, [109]).
Re claim 4, Asai modified above teaches the device of Claim 2, wherein the gas supply port is opened to face a center of a substrate (Asai, 425 face center of 200, fig14).
Re claim 5, Asai teaches a substrate processing apparatus (fig14), comprising: 
a process chamber (201, fig14, [116]) in which a substrate (200, fig14, [109]) is processed; 
a gas supplier (420, fig14, [120]) including a gas supply hole (421, fig14, [120]) that supplies a gas into the process chamber (420 supply DCS and NH3, fig14, [94, 120]); and 
a plasma generating device (structure in connection with 270, fig14, [141]) configured to activate the gas by converting the gas into plasma (fig14); 

at least one buffer structure (424, fig14, [119])  configured to accommodate the first electrode (471, fig14, [141]), the second electrode (472, fig14, [141]) , and the gas supplier (420, fig14, [120]), and having a first wall surface (side wall next to 420, fig14),
Asai does not explicitly show wherein the first electrode and the second electrode are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode, and wherein the gas supply hole is opened to face the first wall surface of the buffer structure.
Rough teaches wherein the first electrode (212 and 214, fig4, col5 line 65) and the second electrode (216, fig4, col5 line 67) are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, and wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the electrode configuration with a central electrode grounded and two side electrode connected to high-frequency power supply as in Rough fig4 to achieve uniform plasma (Rough, col6 line 15-25).
Kotani teaches the gas supply hole (103, fig13, [229]) is opened to face the first wall surface of the buffer structure (176, fig13, [229]) to prevent particles from being generated during the deposition process ([229]).

Re claim 6, Asai modified above teaches the apparatus of Claim 5, wherein a number of electrodes of the first electrode is larger than a number of electrodes of the second electrode (Rough, two electrodes connected with RF and one grounded, fig4).
Re claim 7, Asai modified above teaches the apparatus of Claim 5, wherein a gas supply port (Asai, 425, fig14, [122]) that supplies the gas into the process chamber (Asai, 201, fig14, [116]) is provided on a second wall surface (wall of 424 with front port 425, fig14) of the buffer structure.
Re claim 8, Asai modified above teaches the apparatus of Claim 7, wherein the gas supply port (Asai, 425, fig14, [122]) is located between the first electrode and the second electrode (Asai fig14 with extra first electrode located between side wall and 472), and the second wall surface of the buffer structure is formed to face a side surface of the substrate (Asai, 200, fig14, [109]).
Re claim 9, Asai modified above teaches the apparatus of Claim 7, wherein the gas supply port is opened to face a center of the substrate (Asai, 425 face center of 200, fig14).
Re claim 10, Asai modified above teaches the apparatus of Claim 5, further comprising: a controller (Asai, 280, fig14, [154]) configured to control the high-frequency power supply (270, fig14, [141]), wherein the controller controls the high-frequency power supply by monitoring an impedance of the plasma generating device (Rough, fig4, col6 line 1-25).
Re claim 12, Asai modified above teaches the apparatus of Claim 7, wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig14, [119, 131]), and the same reaction gas is supplied to the plurality of buffer structures (Asai, [198]).
Re claim 13, Asai modified above teaches the apparatus of Claim 7, further comprising: an exhaust system (Asai, 231, fig13, [146]) configured to evacuate an interior of the process chamber (Asai, 201, fig13, [116]), wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig13, [119, 131]), and the plurality of buffer structures are installed, with the exhaust system (Asai, 231, fig13, [146]) interposed between the plurality of buffer structures, in a line-symmetrical manner with respect to a line passing through the exhaust system and a center of the process chamber (fig13).
Re claim 14, Asai modified above teaches the apparatus of Claim 7, wherein the at least one first electrode includes a plurality of first electrodes (Rough, 212 and 214, fig4, col5 line 65), wherein the second electrode is disposed so as to be sandwiched between the plurality of the first electrodes (Rough, 216, fig4, col5 line 67), wherein, when high-frequency power is applied from the high-frequency power supply, plasma is generated in plasma generation regions between the plurality of the first electrodes and the second electrode, and wherein the gas plasma-converted is supplied to the substrate from the gas supply port (Asai, fig14).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005, Kontani et al. US 2004/0025786 and Okuda US 2013/0171838.

Re claim 11, Asai modified above teaches the apparatus of Claim 7, wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig14, [119, 131]), 
Asai does not explicitly show different reaction gases are supplied to the plurality of buffer structures respectively.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Okuda to form a film at low temperature with high quality (Okuda, [6, 125]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812